AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case {Modified)                                                                                                         Page I ofl/     3
                                            UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                          JUDGMENT IN A CRIMINAL CASE
                                             v.                                                             (For Offenses Committed On or After November 1, 1987)


                        Rigoberto Castillo-Herrera                                                          Case Number: 3:19-mj-23001

                                                                                                            Marc Xavie Carlos
                                                                                                            Defendant's Attar ey


REGISTRATION NO. 87770298.                                                                                                                        JUL 3 0 2019
THE DEFENDANT:                                                                                                          '---·---
                                                                                                                    CLEif1K US ,'l[Sif11CT COUPlT
 IZl pleaded guilty to count( s),~l_::o.::_f_::C_::o:::.m2p:.::la:.::i:::.nt.:___ _ _ _ _ _ _ _ _---!s!;!;o~u-r;;;;l4;;;;E;;;:l'lN=D:;;:1s:;;:.1R:;;:r:;;:c,::::o::f'::CA:::1.~il'~Q~R[NQIAT
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve.the following offense(s):
Title & Section                          Nature of Offense                                                                                            Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                                  1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - ' - - -
 • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   1\      TIME SERVED                                              •     ---------'-days
 IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Tuesday, July 30, 2019
                                                                                                        Date oflmposition of Sentence



                 DUSM
                                                                                                        HMLKLOCK
                                                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                              3:19-mj-23001
